DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is claims the benefit of an effective US filing date from US Provisional application 62/726,162, filed August 31, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 13, 2019 and February 5, 2021 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.

Election/Restrictions
Applicant’s election of Group I (i.e. compounds of Formula I or pharmaceutical compositions thereof), claims 1-45, in the reply filed on February 5, 2021 is acknowledged. Further, Applicant’s election of the compound 
    PNG
    media_image1.png
    200
    175
    media_image1.png
    Greyscale
in the same reply is acknowledged. Applicants contend that claims 1, 28-32, 34-39 and 42-45 within the elected group read on the elected species.  However, it is noted that claims 35-37 contain features which FINAL.
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated above, the Examiner searched the compound based on the elected species above, wherein no prior art was found for the elected species.  Accordingly, the scope of the search and examination was expanded further in accordance with MPEP 803.02 to include the compounds described in the rejections herein.

Status of Claims
Currently, claims 1-58 are pending in the instant application.  Claims 2-27, 33, 35-38, 40-41, and 46-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being 
Claims 1, 28-32, 34, 39 and 42-45 read on an elected invention and species and are therefore under consideration to the extent that the claims read on the elected species and the expanded scope described above.

Claim Objections
Claims 31 and 43 are objected to for depending on a rejected base claim but would be allowable if rewritten in independent form.

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim is rejected because it makes reference to Table 1, which is considered a reference to the specification as the structures encompassed by the claim are not defined in the claim.  Claims must stand alone to define the invention and incorporation into claims by express 

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

It is noted that with respect to the rejection below, for the purposes of determining if a reference is a “printed publication” for the purposes of 102(a)(1), MPEP 2128 states the following: 

    PNG
    media_image2.png
    99
    480
    media_image2.png
    Greyscale

Specifically regarding electronic publications, such as online databases, as prior art the following is noted:

    PNG
    media_image3.png
    78
    750
    media_image3.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since the database entries below list the dates that the compounds were entered into the on-line database, the compounds were made publicly available 

Claim(s) 1, 28, 29, 32, 34 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the STN Registry database entry for CAS RN 1348860-91-2, which has an entry date of 05 December 2011.
  Since the entry date represents the date that the compound entered a publicly available database on STN, this represents the date that each compound was made accessible to the public.
The STN Registry database entry listed above discloses the compound 
    PNG
    media_image4.png
    269
    345
    media_image4.png
    Greyscale
 which reads on the formula (I) where R1 is phenyl; R5 is H; R2A, R2B, and R3 are defined by (iii) where R2A and R2B together form a substituted piperidine ring and R3 is substituted alkyl (i.e. benzyl); and R4 is H.  Since the compound disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claim is taught and the claims are anticipated.

Claim(s) 1, 28-30, 34 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al., J. Am. Chem. Soc., .
Williams et al. discloses the compound  
    PNG
    media_image5.png
    80
    84
    media_image5.png
    Greyscale
as compound 23 (Scheme III) which reads on the formula (I) where R1 is phenyl; R5 is H; R2A, R2B, and R3 are defined by (iii) where R2A and R2B together form 
    PNG
    media_image6.png
    31
    33
    media_image6.png
    Greyscale
and R3 is substituted alkyl (i.e. benzyl); and R4 is H.  Since the compound disclosed in the prior art has the same structure as the instantly claimed compound, each and every required element of the claim is taught and the claims are anticipated.


Claim(s) 1, 28-30, 34 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santra et al., J. Org. Chem., 2011, 76, pp. 2261-2264.
Santra et al. discloses the compound  
    PNG
    media_image7.png
    254
    242
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    243
    250
    media_image8.png
    Greyscale
as compounds 6c and 6e (Table 2) which reads on the formula (I) where R1 is phenyl or 3,4-dimethoxyphenyl; R5 is H; R2A, R2B, and R3 are defined by (iii) where R2A and R2B together form cyclobutyl or thiopyranyl; R3 is substituted alkyl (i.e. benzyl); and R4 is substituted alkyl.  Since the compound disclosed in the prior art has the same structure as the .


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over the STN Registry database entry for CAS RN 1348860-91-2, as applied to Claims 1, 28-29, 32, 34 and 39 in the 102(a)(1) rejection above, in view of Ito et al. in Cancer Science 94(1), 3 – 8  (2003).
As discussed above the STN Registry database entry teaches the compound having the structure 
    PNG
    media_image4.png
    269
    345
    media_image4.png
    Greyscale
which reads on the formula (I) as described in the 102(a)(1) rejection above.  The reference does not teach a pharmaceutical composition comprising the compound and a pharmaceutically acceptable vehicle. 
Ito teaches a reliable medium-term bioassay system for rapid detection of carcinogenic potential of chemicals in the human environment.  Ito teaches that the test chemicals are usually given in the diet or the drinking water” (i.e. where water or the solid food is interpreted as reading on the claimed carrier, Abstract).  Ito does not teach compound RN 1348860-91-2.
However, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to prepare a pharmaceutical composition of the compounds listed above by combining it with a carrier such as solid food or water.  The motivation to do so would be to identify its carcinogenic potential.   This issue of carcinogenicity is of interest to every chemist that is exposed to any compound, irrespective of the known uses of the compound because a chemist would always want to know if a compound she or he is handling has carcinogenic potential.


Conclusion



































No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699